802 F.2d 460
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.MARVIE JOSEPH STONE, Petitioner-Appellantv.UNITED STATES OF AMERICA, Respondent-Appellee.
No. 86-5332.
United States Court of Appeals, Sixth Circuit.
Aug. 12, 1986.

1
BEFORE:  JONES and MILBURN, Circuit Judges;  and CONTIE, Senior Circuit Judge

ORDER

2
On March 5, 1986, the magistrate for the Eastern District of Kentucky entered proposed findings of fact in this proceeding brought pursuant to 28 U.S.C. Sec.  2255.  Appellant filed a notice of appeal on March 17, 1986.  Appellees have moved to dismiss this appeal for lack of jurisdiction.  Appellant has not responded to that motion.  There is no indication that the magistrate was designated to exercise plenary jurisdiction in this matter.  28 U.S.C. Sec.  636(c)(1).  Decisions rendered by magistrates pursuant to 28 U.S.C. Sec.  636(b) are not immediately appealable.  Ambrose v. Welch, 729 F.2d 1083 (6th Cir. 1984).


3
It is ORDERED that this appeal be and hereby is dismissed and the motion for counsel is denied.